65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Melvin LeRoy TYLER;  Charles Roberts;  Ricky Smith;  CharlesE. Smith;  Michael D. Capraro; Daniel Chaney; Appellants,Ivory Joe DAVIS, Plaintiff,v.J. GRUNER;  Kim Lewis;  Robert J. Krehbiel;  James Purkett, Appellees.
No. 94-3602.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 29, 1995.Filed:  Sept. 5, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Melvin Leroy Tyler and other Missouri inmates appeal the district court's1 28 U.S.C. Sec. 1915(d) dismissal of their 42 U.S.C. Sec. 1983 suit as frivolous.  Having carefully reviewed the record, we conclude that no error of law appears, and that their suit is frivolous.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable Terry I. Adelman, United States Magistrate Judge for the Eastern District of Missouri